OPINION
The opinion of the Court was delivered
PER CURIAM.
Appellant was indicted for felony murder under Tex. Penal Code § 19.02(b)(3) with the underlying felony alleged to be aggravated assault. The trial court denied Appellant’s instructed verdict on grounds that he could not be charged with murder under the facts alleged. The Court of Appeals affirmed, noting that its decision might be in conflict with Garrett v. State, 573 S.W.2d 543 (Tex.Crim.App.1978). Lawson v. State, 999 S.W.2d 912, 913 (Tex.App.-Amarillo 1999).
Appellant has filed a petition for discretionary review contending, among other things, that the Court of Appeals’ holding conflicts with Garrett v. State, 573 S.W.2d 543 (Tex.Crim.App.1978). When it handed down its opinion in this case the Court of Appeals did not have the benefit of Johnson v. State, 4 S.W.3d 254 (Tex.Crim.App.1999). We grant ground one of Appellant’s petition for discretionary review and *334remand this case to the Court of Appeals for reconsideration in light of Johnson.